 HOLIDAY AIRLINES19Holiday Airlines, a Division of Holiday Resources, Inc,andAirline,Aerospace&Allied Employees Local2707,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Cases 31-RC-2839 and 31-RC-2840January 3, 1975DECISION AND DIRECTION OFELECTIONSBY MEMBERS JENKINS,KENNEDY, ANDPENELLOUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, aconsolidatedhearingwas held before HearingOfficerRobert Gross. Following the hearing, thisproceeding was transferred to the Board for decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is a California corporation withitsprincipal place of business at the South LakeTahoe Airport. It is engaged as a scheduled passen-ger and freight air carrier serving various cities insouthern and northern California and South LakeTahoe.Approximately 95 percent of its businessconsists of being the sole scheduled passenger aircarrier serving South Lake Tahoe Airport, which is 5to 6 miles from the California-Nevada state line. TheEmployer advertises Nevada attractions in the Tahoearea, and has travel packages with the ski resorts inthe area. During the summertime, the Employer'speak season, it operates three round trips a day withthreeairplanesbetween southern California andnorthern California and South Lake Tahoe, Mondaythrough Thursday, with additional flights added onFridays and Sundays. The Employer currentlycarries no United States mail but as of the hearinghad applied for a mail contract. It has no interlinearrangementswith other airlines. The Employerperforms common carriage charter flights within theState of California. It also has contract flights outsidethe State of California to such places as Seattle,iTitle If of the RailwayLabor Actextends the coverage of that Act to"every common carrier by air engaged in interstate or foreign commerce... and every air pilot or other person who performs any work as anemployee...of such carrier ......2See, e.g.,Voyager 1000, A Corporation,202 NLRB901 (1973); LynchWashington; Portland, Oregon; and Reno and LasVegas, Nevada.This case was transferred to the Board because of aquestion as to whether or not the Employer is acommon carrier by air engaged in interstate com-merce within the meaning of the Railway LaborAct,l and thus not within the Board's jurisdiction.The Employer asserts that it is covered by theRailway Labor Act.Because ofthe nature of the question presentedhere, we requested, as we have in other cases in thepast,2 the National Mediation Board (as the agencyprimarily vested with jurisdiction, under the RailwayLabor Act, over air carriers, and having primaryauthority to determine its own jurisdiction) to studythe record in this case and determine the applicabili-ty of the Railway Labor Act to the Employer. Wewere administratively advised by theNationalMediation Board, by letter dated October 30, 1974,that:Review of the record materials submitted withyourrequest and a previous National MediationBoard investigation(NMB File No.C-4037) 3involvingHolidayAirlines indicates thatHolidayengages nearly exclusively in intrastate opera-tions.Apparently,Holiday continues to operateexclusivelywithin the confines of the State ofCalifornia;has no interline or other ticketing orbaggage arrangements with interstate air commoncarriers;and, only uses the Reno, Nevada airport,(by special exemptionof the Civil AeronauticsBoard), when weather or field conditions requireuse of this alternativefacility.Under these circumstances, the National Media-tionBoard confirms its previous opinion thatHolidayAirlines is not engaged in interstatecommerce pursuant to the provisions of Section201 of Title II of the Railway Labor Act and,therefore, NMB jurisdiction would be inappropri-ate.Itwas stipulated that the Employer does in excess of$500,000 business annually, and that the Employerannually purchases goods valued in excess of $50,000directly from firms located outside the State ofCalifornia. In view of the foregoing, we conclude thatthe Employer is engaged in commerce within themeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.Flying Service, Inc,166 NLRB 961 (1967),and cases cited therein3We note that in the previous case involvingHoliday Airlines before theNationalMediation Board the Employer took the positionthat RailwayLabor Actjurisdiction was lacking216 NLRB No. 3 20DECISIONSOF NATIONALLABOR RELATIONS BOARD2.ThePetitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The appropriate unitsThe partiesstipulated that the following two unitsrequestedby thePetitioner are appropriate:Case 31-RC-2839All groundcrew employees,including passengeragents,reservationsagents,mechanics, cargohandlers,and dispatchers;excluding all otheremployees,flight crewemployees,office clericalemployees,professionalemployees, guards andsupervisors as definedin the Act.Case 31-RC-2840All flight crew employees including pilots, flightengineers,and flight attendants,but excluding allother employees,ground crew employees,officeclericalemployees,professionalemployees,guards and supervisors as definedin the Act.Accordingly,we find that the above mentionedunitsare appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct.[Direction of Elections andExcelsiorfootnoteomitted from publication.]